DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 22 September 2022, claims 1-3, 5, 6, and 9-21 are presently pending in the application, of which, claims 1, 11, and 19 are presented in independent form. The Examiner acknowledges amended claims 1, 5, 9, 11, 14, and 19, cancelled claims 4, 7, and 8, and newly added claims 19-21.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 08 June 2022, have been withdrawn, unless otherwise noted in this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable by Semenyuk, Vladimir, (U.S. 2016/0259880 and known hereinafter as Semenyuk) in view of O’Hara, Niamh B. (U.S. 2019/0087533 and known hereinafter as O’Hara)(newly presented).

As per claim 1, Semenyuk teaches a computer-implemented method of predicting a gene-modifying therapeutic effective against a gene target sequence from a bacterial sample using a system comprising a) processor with an associated memory and storage and b) an external database, wherein the system is configured to execute a machine learning algorithm, the method comprising: 
Executing the machine learning algorithm on the system, wherein the machine learning algorithm: 
produces a first set of k-mers by k-merizing the first and second genomic sequences contained in the genomic dataset (e.g. Semenyuk, see paragraphs [0066-0069], which discloses producing one or more k-mers in a DAG that contains a genomic dataset.); 
determines whether the first set of k-mers indicates the presence of an antimicrobial resistance gene (e.g. Semenyuk, see paragraphs [0067-0073], which discloses k-mers dataset that indicates a particular genomic sequence.); 
maintains a log identifying at least one genomic sequence in the genomic dataset as containing antimicrobial resistance genes (e.g. Semenyuk, see paragraphs [0081-0088], which discloses a log of k-mer sequences in a DAG that are stored and indexed.); 
further k-merizes the at least one identified genomic sequence into a second set of k-mers having a predetermined length (e.g. Semenyuk, see paragraphs [0115-0125], which discloses k-mer genomic sequences that contain a block match and have a predetermined length.); 
determines whether the k-mers having the predetermined length are shared by multiple genomic sequences in the genomic dataset (e.g. Semenyuk, see paragraphs [0115-0125], which includes a mapping region that indicates an overlap or a distance between the k-mers.); 
compares the shared k-mers having the predetermined length to one or more non-multidrug resistant whole bacterial genomes to identify a selected k-mer of predetermined length, wherein the non-multi-drug resistant whole bacteria genomes are in the external database (e.g, Semenyuk, see paragraphs [0118-0125], which discloses comparing the k-mers based on different paths and predetermined distance.); and 
retrieves the gene target sequence, wherein the gene target sequence comprises the selected k-mer of predetermined length (e.g. Semenyuk, see paragraphs [0122-0135], which discloses retrieving genomic sequences based on the predetermined distance.); and identifying the gene-modifying therapeutic effective against the gene target sequence (e.g. Semenyuk, see paragraphs [0115-0125], which includes a mapping region that indicates an overlap or a distance between the k-mers.).
Semenyuk does not explicitly teach determining a genomic dataset for one or more infectious bacterial samples isolated from one or more hospital, wherein the genomic dataset comprises genomic sequences of the infectious bacterial samples; and  inputting the genomic dataset for the one or more infectious bacterial samples into a machine learning model to determine the presence of antimicrobial resistance genes, wherein the machine learning model comprises a machine learning algorithm;
O’Hara teaches determining a genomic dataset for one or more infectious bacterial samples isolated from one or more hospital (e.g. O’Hara, see paragraphs [0159-0162], which discloses identifying infection risks based on obtaining a sample, where the sample is identified by a hospital infection.), wherein the genomic dataset comprises genomic sequences of the infectious bacterial samples (e.g. O’Hara, see paragraphs [0192-0195], which discloses obtaining sequence information that includes infection samples that are captured from captured sites and are then used as target template strands (e.g. sample).); and
 inputting the genomic dataset for the one or more infectious bacterial samples into a machine learning model to determine the presence of antimicrobial resistance genes, wherein the machine learning model comprises a machine learning algorithm (e.g. O’Hara, see paragraphs [0192-0197], which discloses inputing the genomic sequence into a machine learning device so as to develop a suitable sequencing-by-synthesis platform to identify mutations or other genomic sequences.).
Semenyuk is directed to system and methods for genomic pattern analysis. O’Hara is directed to characterization of viability and infection risk of microbes in the environment. Both are analogous art because they are directed to efficiently manipulating genomic sequencing and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Semenyuk with the teaching of O’Hara to include the claimed features with the motivation to improve efficiencies in sampling of genomic sequencing.

As per claim 11, Semenyuk teaches a method of predicting a gene target sequence for a CRISPR-based therapeutic comprising: 
wherein the machine learning algorithm: 
produces a first set of k-mers by k-merizing the genomic sequences contained in the genomic dataset (e.g. Semenyuk, see paragraphs [0066-0069], which discloses producing one or more k-mers in a DAG that contains a genomic dataset. See further paragraphs [0018-0019], which discloses an initial genomic sequence that includes a plurality of k-mers.); 
determines whether the first set of k-mers indicates the presence of an antimicrobial resistance gene (e.g. Semenyuk, see paragraphs [0067-0073], which discloses k-mers dataset that indicates a particular genomic sequence.); 
maintains a log of which genomic sequences contain antimicrobial resistance genes (e.g. Semenyuk, see paragraphs [0081-0088], which discloses a log of k-mer sequences in a DAG that are stored and indexed. Additionally populating a hash table for use as a search index that contains a plurality of path, where each path represents a concatenation of substrings or data strings of genomic sequence and known as variations in the genomic sequences stored in objects through the path.); 
further k-merizes the genomic sequences from a sample that contains antimicrobial resistance genes into a second set of k-mers having a predetermined length (e.g. Semenyuk, see paragraphs [0115-0125], which discloses k-mer genomic sequences that contain a block match and have a predetermined length.); 
determines whether the k-mers of predetermined length are shared by the sample in the genomic dataset (e.g. Semenyuk, see paragraphs [0115-0125], which includes a mapping region that indicates an overlap or a distance between the k-mers.); 
compares the shared k-mers of a predetermined length to one or more non-multidrug resistant whole bacterial genomes (e.g, Semenyuk, see paragraphs [0118-0125], which discloses comparing the k-mers based on different paths and predetermined distance.); and 
retrieves a target sequence comprising the k-mer of predetermined length (e.g. Semenyuk, see paragraphs [0122-0135], which discloses retrieving genomic sequences based on the predetermined distance.).
Semenyuk does not explicitly teach determining a genomic dataset for one or more infectious bacterial samples isolated from one or more hospital, wherein the genomic dataset comprises genomic sequences of the infectious bacterial samples; and  inputting the genomic dataset for the one or more infectious bacterial samples into a machine learning model to determine the presence of antimicrobial resistance genes, wherein the machine learning model comprises a machine learning algorithm;
O’Hara teaches determining a genomic dataset for one or more infectious bacterial samples isolated from one or more hospital (e.g. O’Hara, see paragraphs [0159-0162], which discloses identifying infection risks based on obtaining a sample, where the sample is identified by a hospital infection.), wherein the genomic dataset comprises genomic sequences of the infectious bacterial samples (e.g. O’Hara, see paragraphs [0192-0195], which discloses obtaining sequence information that includes infection samples that are captured from captured sites and are then used as target template strands (e.g. sample).); and
 inputting the genomic dataset for the one or more infectious bacterial samples into a machine learning model to determine the presence of antimicrobial resistance genes, wherein the machine learning model comprises a machine learning algorithm (e.g. O’Hara, see paragraphs [0192-0197], which discloses inputing the genomic sequence into a machine learning device so as to develop a suitable sequencing-by-synthesis platform to identify mutations or other genomic sequences.).
Semenyuk is directed to system and methods for genomic pattern analysis. O’Hara is directed to characterization of viability and infection risk of microbes in the environment. Both are analogous art because they are directed to efficiently manipulating genomic sequencing and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Semenyuk with the teaching of O’Hara to include the claimed features with the motivation to improve efficiencies in sampling of genomic sequencing.

As per claim 19, Semenyuk teaches a computer-implemented method of predicting a gene-modifying therapeutic effective against a gene target sequence from a bacterial sample using a system comprising a) processor with an associated memory and storage and b) an external database, wherein the system is configured to execute a machine learning algorithm, the method comprising: 
executing the machine learning algorithm on the system, wherein the machine learning algorithm: 
produces a first set of k-mers by k-merizing the first and second genomic sequences contained in the genomic dataset (e.g. Semenyuk, see paragraphs [0066-0069], which discloses producing one or more k-mers in a DAG that contains a genomic dataset.); 
determines whether the first set of k-mers indicates the presence of an antimicrobial resistance gene (e.g. Semenyuk, see paragraphs [0067-0073], which discloses k-mers dataset that indicates a particular genomic sequence.); 
maintains a log identifying at least one genomic sequence in the genomic dataset as containing antimicrobial resistance genes (e.g. Semenyuk, see paragraphs [0081-0088], which discloses a log of k-mer sequences in a DAG that are stored and indexed.); 
further k-merizes the at least one identified genomic sequence into a second set of k-mers having a predetermined length (e.g. Semenyuk, see paragraphs [0115-0125], which discloses k-mer genomic sequences that contain a block match and have a predetermined length.); 
determines whether the k-mers having the predetermined length are shared by multiple genomic sequences in the genomic dataset (e.g. Semenyuk, see paragraphs [0115-0125], which includes a mapping region that indicates an overlap or a distance between the k-mers.); 
compares the shared k-mers having the predetermined length to one or more non-multidrug resistant whole bacterial genomes to identify a selected k-mer of predetermined length, wherein the non-multi-drug resistant whole bacteria genomes are in the external database (e.g, Semenyuk, see paragraphs [0118-0125], which discloses comparing the k-mers based on different paths and predetermined distance.); and 
retrieves the gene target sequence, wherein the gene target sequence comprises the selected k-mer of predetermined length (e.g. Semenyuk, see paragraphs [0122-0135], which discloses retrieving genomic sequences based on the predetermined distance.); and identifying the gene-modifying therapeutic effective against the gene target sequence (e.g. Semenyuk, see paragraphs [0115-0125], which includes a mapping region that indicates an overlap or a distance between the k-mers.).
Semenyuk does not explicitly teach determining a genomic dataset for one or more infectious bacterial samples isolated from one or more hospital, wherein the genomic dataset comprises genomic sequences of the infectious bacterial samples; and  inputting the genomic dataset for the one or more infectious bacterial samples into a machine learning model to determine the presence of antimicrobial resistance genes, wherein the machine learning model comprises a machine learning algorithm;
O’Hara teaches determining a genomic dataset for one or more infectious bacterial samples isolated from one or more hospital (e.g. O’Hara, see paragraphs [0159-0162], which discloses identifying infection risks based on obtaining a sample, where the sample is identified by a hospital infection.), wherein the genomic dataset comprises genomic sequences of the infectious bacterial samples (e.g. O’Hara, see paragraphs [0192-0195], which discloses obtaining sequence information that includes infection samples that are captured from captured sites and are then used as target template strands (e.g. sample).); and
 inputting the genomic dataset for the one or more infectious bacterial samples into a machine learning model to determine the presence of antimicrobial resistance genes, wherein the machine learning model comprises a machine learning algorithm (e.g. O’Hara, see paragraphs [0192-0197], which discloses inputing the genomic sequence into a machine learning device so as to develop a suitable sequencing-by-synthesis platform to identify mutations or other genomic sequences.).
Semenyuk is directed to system and methods for genomic pattern analysis. O’Hara is directed to characterization of viability and infection risk of microbes in the environment. Both are analogous art because they are directed to efficiently manipulating genomic sequencing and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Semenyuk with the teaching of O’Hara to include the claimed features with the motivation to improve efficiencies in sampling of genomic sequencing.

As per claim 2, the modified teachings of Semenyuk and O’Hara teaches the method of claim 1, wherein the genomic dataset is a dataset selected from the group consisting of a whole bacterial genome sequence dataset, a partial bacterial genome sequence dataset and an RNA sequence dataset (e.g. O’Hara, see paragraph [0038], which discloses libraries of nucleic acid sequences comprise guide RNAs that are complexed CRISPR enzymes for FISSEQ detection of the guide RNAs, and where each of the guide RNAs comprises an adaptor sequence.).

As per claims 3 and 12, the modified teachings of Semenyuk and O’Hara teaches the method of claim 1 and the method of claim 11, respectively, wherein the genomic dataset is in a format selected from the group consisting of FASTQ and FASTA (e.g. O’Hara, see paragraphs [0137-0139], which discloses designing probes complementary to genomic sequences or RNA sequences derived from the genome, a custom Genome Tools Python Library can be used to memory map the chromosomal sequence files and provide annotation-derived indexing.).

As per claims 4 and 13, the modified teachings of Semenyuk and O’Hara teaches the method of claim 1 and the method of claim 11, respectively, wherein the machine learning model determines whether the first set of k-mers indicates the presence of an antimicrobial resistance gene by comparing the k-mers to a known antimicrobial resistance gene database (e.g. O’Hara, see paragraphs [0054-0056], which discloses a machine learning model that includes different sets of k-mers indicating human cells within the database system.).

As per claims 5 and 14, the modified teachings of Semenyuk and O’Hara teaches the method of claim 1 and the method of claim 11, respectively, wherein each k-mer in the second set of k-mers is an 11-mer, 12-mer, 13-mer, 14-mer or 15-mer (e.g. O’Hara, see paragraph [0033], which discloses each plurality of candidate probe sequences comprise a predetermined length, where predetermined length is 15 nucleotides or less.).

As per claim 6, the modified teachings of Semenyuk and O’Hara teaches the method of claim 1, wherein the gene-modifying therapeutic is a CRISPR-based therapeutic (e.g. O’Hara, see paragraph [0038], which discloses libraries of nucleic acid sequences comprise guide RNAs that are complexed CRISPR enzymes for FISSEQ detection of the guide RNAs, and where each of the guide RNAs comprises an adaptor sequence.).

As per claims 7 and 15, the modified teachings of Semenyuk and O’Hara teaches the method of claim 1 and the method of claim 11, respectively, wherein the machine learning model further identifies a gene-modifying therapeutic to target the target sequence (e.g. Semenyuk, see paragraphs [0115-0125], which includes a mapping region that indicates an overlap or a distance between the k-mers.).

As per claims 8 and 16, the modified teachings of Semenyuk and O’Hara teaches the method of claim 7 and the method of claim 15, respectively, wherein the gene modifying therapeutic is a CRISPR-based therapeutic (e.g. O’Hara, see paragraph [0038], which discloses libraries of nucleic acid sequences comprise guide RNAs that are complexed CRISPR enzymes for FISSEQ detection of the guide RNAs, and where each of the guide RNAs comprises an adaptor sequence.).

As per claims 9 and 17, the modified teachings of Semenyuk and O’Hara teaches the method of claim 1 and the method of claim 11, respectively, wherein the machine learning model further identifies a phage therapy to target the target sequence (e.g. O’Hara, see paragraphs [0054-0056], which discloses a machine learning model that includes different sets of k-mers indicating human cells within the database system.).

As per claims 10, 18, and 20-21, the modified teachings of Semenyuk and O’Hara teaches the method of claim 9 and the methods of claim 17 and 19, respectively, wherein the phage therapy is a CRISPR-based phage therapy (e.g. O’Hara, see paragraph [0038], which discloses libraries of nucleic acid sequences comprise guide RNAs that are complexed CRISPR enzymes for FISSEQ detection of the guide RNAs, and where each of the guide RNAs comprises an adaptor sequence.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 5, 2022